         Case 1:16-cr-00377-PAE Document 192 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                           Amended
                                                                          Order of Restitution
                v.
                                                                              16 Cr. 377 (PAE)
 JOHN AFRIYIE,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Christine I. Magdo and Edward A.

Imperatore, Assistant United States Attorneys, of counsel; the presentence report; the Defendant’s

conviction on Counts One and Two of the above Indictment; information provided by MSD

Capital, L.P.; and all other proceedings in this case, it is hereby ORDERED that:

       JOHN AFRIYIE, the Defendant, shall pay restitution in the total amount of $511,368.92

to the victim of the offenses charged in Counts One and Two, namely:

               MSD Capital. L.P.
               Attn: Marc Lisker
               645 Fifth Avenue
               New York, NY 10022

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the

new address without further order of this Court.

Dated: New York, New York

            7/1/2020
       __________________

                                                   
                                             ___________________________________
                                             HON. PAUL A. ENGELMAYER
                                             UNITED STATES DISTRICT JUDGE
